51 N.Y.2d 810 (1980)
In the Matter of Police Conference of New York, Inc., et al., Respondents,
v.
Municipal Police Training Council, Appellant.
Court of Appeals of the State of New York.
Argued September 5, 1980.
Decided October 9, 1980.
Robert Abrams, Attorney-General (Peter Bienstock, Shirley Adelson Siegel, Barbara E. Levy, Myrna M. Martinez and Arnold D. Fleischer of counsel), for appellant.
Arthur J. Harvey for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*811MEMORANDUM.
The order of the Appellate Division should be reversed and the judgment of Special Term reinstated, with costs, on the reasoning of the dissenting memorandum of Mr. Justice MICHAEL E. SWEENEY at the Appellate Division, to which we add only that in adopting subdivision j of section 6000.1 [9 NYCRR 6000.1 (j)] of its regulations respondent has adopted such regulation as to height "as it deems necessary and proper" and has, therefore, conformed to its obligation under subdivision 2 of section 840 of the Executive Law.
Order reversed, with costs, and the judgment of Supreme Court, Albany County, reinstated in a memorandum.